Citation Nr: 1212228	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-31 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease, status post myocardial infarction, to include secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970 and from February 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which in relevant part, denied service connection for coronary artery disease, including secondary to service-connected PTSD.  

In his substantive appeal, the Veteran indicated that he wished to appear before a Veterans Law Judge at his local RO.  However, in a June 2010 statement, he withdrew his hearing request.  38 C.F.R. § 20.704(e) (2011).  

In a January 2011 decision, the Board reopened the claim and granted service connection for hypertension secondary to PTSD and granted service connection for residuals of a stroke with right-sided weakness, secondary to PTSD.  The Board remanded the issue of entitlement to service connection for coronary artery disease, including secondary to PTSD for further evidentiary development.  The requested development has been accomplished and the Board will address the merits of the claim in this decision.  

In a January 2011 rating decision, the RO effectuated the Board's January 2011 decision and granted service connection for residuals of a stroke with right-sided weakness and assigned a 100 percent rating effective July 7, 2006 and a 10 percent rating effective January 7, 2007; and granted service connection for hypertension and assigned a noncompensable rating effective July 7, 2006.  Subsequently, in an October 2011 rating decision, the RO found there was clear and unmistakable error in the January 2011 rating decision and assigned a 10 percent rating for residuals of a stroke with right-sided weakness from October 1, 2006; and granted entitlement to special monthly compensation under the provisions of 38 U.S.C.A. § 1114(s)(1) for the periods from July 10, 2006 to October 1, 2006 and from February 20, 2008 to April 19, 2008.  To date, the Veteran has not expressed disagreement with any of the disability ratings or effective dates assigned; hence, these matters are not currently before the Board.  

Also in the October 2011 rating decision, the RO granted service connection for hypertensive heart disease secondary to service-connected hypertension and assigned a 30 percent rating effective July 10, 2006; and denied service connection for ischemic heart disease due to exposure to Agent Orange for the purpose of entitlement to retroactive benefits.  See Nehmer v. United States Veterans Administration, 284 F.3d 1161 (9th Cir. 2002) (Nehmer III); see also Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); and the class action Order in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. Dec. 12, 2000).  To date, the Veteran has also not expressed disagreement with these determinations; hence, the matters are not currently before the Board and will not be addressed in this decision.  

Finally, the Board observes that the Veteran was not provided with a supplemental statement of the case on the issue addressed herein after the development requested in the January 2011 Board remand was accomplished; rather he was provided with the October 2011 rating decision.  As will be explained below, the medical evidence shows that the Veteran does not have coronary artery disease or clinical evidence confirming a prior myocardial infarct.  He was diagnosed with hypertensive heart disease and service connection for this disability was granted.  Even if the Veteran established service connection for coronary artery disease, he would not be entitled to a separate rating for the disease since the relevant symptoms are contemplated in the rating assigned for hypertensive heart disease.  See generally 38 C.F.R. § 4.104, Diagnostic Codes 7005 and 7007 (2011).  Hence, a separate rating would violate VA's prohibition on pyramiding.  See 38 C.F.R. § 4.14 (2011).  Accordingly, the Board finds that a remand to correct this procedural deficiency would serve no useful purpose as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  



FINDING OF FACT

The most probative evidence of record shows that the Veteran has not had coronary artery disease or a myocardial infarction during the appeal period.  


CONCLUSION OF LAW

Service connection for coronary artery disease, status post myocardial infarction, to include as secondary to service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In a July 2006 letter, issued prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, including on a secondary basis, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claim.  He was also advised of how disability ratings and effective dates are assigned.  Accordingly, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any specific deficiency to be corrected.  

Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private medical reports, VA examinations and opinions, and the Veteran's statements.  

The February 2011 VA examination report, that was obtained as requested pursuant to the Board's January 2011 remand directives, reflects that the examiner reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the February 2011 VA medical opinion is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as a coronary artery disease or a myocardial infarction, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was amended; however, since the Veteran's claim was received in July 2006, the pre-amended version is applicable.  See 38 C.F.R. § 3.310 (2011).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran has contended that he had a myocardial infarction in the past and that he currently has coronary artery disease that is a result of his service-connected PTSD.  A March 2006 private medical record shows that the Veteran's had a history of hypertension, and coronary artery disease, status post myocardial infarction.  

In July 2006, a private physician noted that the Veteran had a medical history of cardiovascular disease resulting in hypertension leading to strokes and heart disease.  In October 2007, a private physician found that the Veteran had heart disease, and that PTSD may contribute to the development of heart disease.  

Upon VA fee-basis examination in October 2006, the examiner diagnosed coronary artery disease.  It was opined that chronic stress can accelerate cardiovascular dysfunction with resultant coronary artery disease.  However, a September 2007 VA examiner concluded that there was no objective evidence in the chart that the Veteran had coronary artery disease.  He noted that the history for coronary artery disease came from subjective data in the chart that the Veteran had a myocardial infarction in the past; however, his electrocardiogram (ECG) done in October 2006 did not show any evidence of an old infarct, and his echocardiogram did not show any wall motion abnormalities and his left ventricular ejection fraction (LVEF) were normal.  He had no stress test on the chart and coronary artery disease is not even in his problem list.  The examiner concluded that, unless he could be provided with some objective evidence or a medical record that the Veteran has coronary artery disease, he could not label him with the diagnosis of coronary artery disease.  The examiner did not see that the Veteran had any objective evidence of coronary artery disease, and thus he dismissed any relationship between PTSD and coronary artery disease.  In a December 2007 addendum, the examiner reported that he could not see any objective evidence of coronary artery disease in the Veteran.  

Upon VA examination in February 2011, the examiner noted that the Veteran was a poor historian due to his cerebrovascular accident.  He believed that he had a heart attack in 1985 or 1989 in Germany.  The examiner reviewed the complete claims file and noted that there were no hospitalization reports in the file confirming this.  An EKG performed in March 2006 prior to the Veteran's stroke also did not show evidence of a prior myocardial infarction.  The medical records did not document any acute cardiac illnesses either, such as congestive heart failure, rheumatic heart disease, pericarditis or endocarditis.  There was also no history of coronary revascularization procedures.  An echocardiogram in October 2006 showed concentric hypertrophy consistent with hypertensive heart disease.  The examiner noted that there were a few progress notes and consultation reports in the file that alluded to a prior myocardial infarction; however, these conclusions were not supported by medical documentation.  The final diagnoses were hypertension with hypertensive heart disease and cerebrovascular disease status post left cerebrovascular accident.  The examiner concluded that it was less likely that the Veteran had coronary artery disease and there was no evidence of a past myocardial infarction.  

In reviewing the medical evidence, the Board finds that the most probative evidence (i.e., the September 2007 and February 2011 VA opinions) demonstrates that there is no clinical evidence confirming that the Veteran had a prior myocardial infarction and he does not currently have coronary artery disease.  These opinions were rendered upon a full review of the Veteran's claims files and thorough clinical evaluations.  As pointed out by both examiners as rationale for the opinions, the evidence in the file documenting diagnoses of a myocardial infarction and/or coronary artery disease are anecdotal or historical and not supported by diagnostic testing.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  Therefore, the records or statements in the file documenting a diagnosis of coronary artery disease or a prior myocardial infarction have no probative value.  See Bloom, supra.  The Veteran is not shown to have medical expertise and he is not competent to diagnose himself with a particular type of heart disease.  Furthermore, his reports of a prior myocardial infarction are contradicted by the diagnostic testing reports contained in the file.  Finally, the Board points out that the Veteran's competency has been questioned in light of his service-connected psychiatric impairment as well as his service-connected stroke residuals.  Therefore, his statements are not probative.  See Espiritu, supra; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Consequently, in the absence of a diagnosis of the condition for which service connection is sought, there is no disability within the meaning of VA law for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  Accordingly, service connection for coronary artery disease, status post myocardial infarction must be denied on a direct, presumptive and secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Again, the Board observes that the Veteran has been diagnosed with hypertensive heart disease and service connection for this heart disability has been granted from the date of the Veteran's initial claim for a heart disability, i.e., July 10, 2006.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim).  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  



ORDER

Service connection for coronary artery disease, status post myocardial infarction, to include as secondary to PTSD, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


